Citation Nr: 1622060	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-27 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus.

3. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a back disability.

4. Entitlement to service connection for a back disability.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for tinnitus




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1973.

This case comes to the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In its decision, the RO granted requests to reopen previously denied claims for service connection for hearing loss, tinnitus and a back disability and denied service connection for three other claimed disabilities.  The Veteran appealed all six rulings, but in his substantive appeal (VA Form 9), he limited his appeal to the issues listed on the title page of this decision.

In January 2016, the Veteran testified at a videoconfererence hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

For the reasons below, the issues of entitlement to service connection for a back disability, bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In September 2006, VA denied entitlement to service connection for a bilateral hearing loss disability, tinnitus and a back injury; the Veteran only appealed the denial of service connection for tinnitus and voluntarily withdrew his appeal in November 2010.  

2. Evidence submitted since the September 2006 rating decision and the November 2010 withdrawal of the Veteran's appeal of the denial of service connection for hearing loss and tinnitus was unavailable to agency decisionmakers at that time and relates to unestablished facts necessary to establish the Veteran's claim for entitlement to service connection for a back disability, bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1. The September 2006 rating decision denying entitlement to service connection for bilateral hearing loss, tinnitus and a back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.1103, 20.204 (2015).

2. Evidence received since the September 2006 rating decision is new and material and the previously denied claims for service connection for bilateral hearing loss, tinnitus and a back disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this decision, the Board is granting the only claims being decided today.  Further discussion of the VCAA is therefore unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).


Analysis

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  

One exception to the general rule of finality is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his initial application for service connection for bilateral hearing loss, tinnitus and for a back disability in May 2006.  In a September 2006 rating decision, VA denied all three claims.  A copy of the decision was mailed to the address identified by the Veteran as his residence in his most recent previous communication to the AOJ.  After he was informed of the decision, the Veteran filed a notice of disagreement which appealed only the hearing loss and tinnitus claims.  Because the appellant did not file a notice of disagreement or submit new and material evidence within one year after he was notified of the denial of his claim for service connection for a back injury, that decision is final.  See 38 U.S.C.A. § 7105.  In November 2010, the Veteran withdrew his appeal of the denial of his claims for bilateral hearing loss and tinnitus.  The effect of this action was to withdraw his notice of disagreement and substantive appeal with respect to these issues.  See 38 C.F.R. § 20.204(c).  For this reason, the denial of the service connection for hearing loss and tinnitus is also final.

In September 2006, the claims file consisted of the Veteran's service treatment records and his application for benefits.  According to the rating decision, the claim was denied because "we do not have medical evidence showing that you have a back injury and that it is related to your military service . . . ."  When his initial claim was denied, there was no evidence indicating that the Veteran had a current disability of the back.  

Since the September 2006 decision, VA received new medical evidence, including a radiology report dated February 2016.  This report describes the results of an MRI imaging study and identifies moderate spondylosis changes with disc herniations at L2-L3, L3-4, L4-L5 and L5-S1.  It also indicates that the Veteran has ligamentum flavum hypertrophy and facet hypertrophy, a congenitally small spinal canal and spinal stenosis.  Accepting the credibility of the newly submitted evidence for the purpose of determining whether to reopen the claim, see Justus, 3 Vet. App. at 513, the new evidence relates to "an unestablished fact necessary to establish the claim" because the presence of a current disability is an essential element of the claim and no evidence of a current disability of the Veteran's back was available to agency decisionmakers at the time of the most recent prior denial of the claim.  See 38 C.F.R. § 3.156(a).  Such a disability is now shown.  
Unlike the claim for service connection for a back disability, the AOJ's denial of service connection for hearing loss and tinnitus did not become final until the Veteran wrote to VA to withdraw his appeal in November 2010.  See 38 C.F.R. § 20.204.  By then, agency decisionmakers had received statements from the Veteran describing loud noise exposure during his service as a combat engineer and indicating that he experienced ringing in his ears during service.  VA had also obtained examination reports from VA audiologists dated June 2007 and February 2010.  The June 2007 report was inconclusive and the examiner indicated that it was impossible to report auditory thresholds in decibels because of what the examiner perceived to be the Veteran's unwillingness to cooperate with the test.  VA had also received a chart dated June 2006, indicating the results of auditory threshold tests from an audiologist in private practice.  The June 2006 report of audiological testing does not specifically itemize the Veteran's numerical auditory thresholds at each frequency.  According to the November 2010 VA examination report, the Veteran's auditory thresholds did not meet VA's regulatory criteria for hearing loss disability.  See 38 C.F.R. § 3.385 (2015).

After November 2010, the Veteran submitted a new set of test results from an audiologist in private practice, dated January 2016.  Like the June 2006 report, this report does not specifically itemize numerical testing scores at each frequency.  The audiometric chart is, however, part of record and the results are clearly observable.  The Board has mistakenly noted in prior decisions that it is unable to interpret graphical representations of hearing test results.  On the contrary, as fact-finding is a proper function of the Board, the Board is permitted to interpret the graphical representations contained in the audiograms itself.  Cf. Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (indicating that the Court, but not the Board, is prohibited from interpreting audiometric graphs in the first instance); Turner v. Shinseki, No. 11-0588, 2012 WL 1085507, at *2 (Vet. App. Apr. 2, 2012) (same).

Unlike the test results recorded by the February 2010 VA examiner, the January 2016 report indicates auditory thresholds which are disabling in both ears.  These results are arguably cumulative of the June 2006 report, which also appears to show a bilateral hearing loss disability meeting the criteria of 38 C.F.R. § 3.385.  But because a subsequent April 2010 statement of the case - issued before the Veteran's withdrawal of his appeal - found that the Veteran's hearing did not meet VA's criteria for hearing loss disability, it is clear that the AOJ accepted the findings of the February 2010 VA examiner rather than the findings of the June 2006 report.  The newly submitted January 2016 is both consistent with the June 2006 results (indicating hearing loss) and inconsistent with the February 2010 results (indicating no hearing loss).  Under these circumstances, the Board finds that the newly submitted evidence is new and material and that the claim for service connection for hearing loss must be reopened.  Because the February 2010 VA examiner previously opined that the Veteran's tinnitus was a symptom associated with hearing loss, the claim for service connection for tinnitus will be reopened as well. 


ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.  The appeal is allowed to this extent.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  The appeal is allowed to this extent.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.  The appeal is allowed to this extent.


REMAND

In his hearing testimony, the Veteran attributes his current back disability to an injury he sustained when moving a heavy spare tire from an Army truck.  According to a written statement, his back pain began as a result of this injury and has worsened since then.  

The AOJ denied the back disability claim without first arranging for a VA examination or obtaining a medical opinion on the probability of a causal relationship between the Veteran's current disability and his claimed in-service injury.  The MRI report showing the presence of a current disability, together with the Veteran's statements and testimony, satisfy the "low threshold" which triggers the need for such an opinion.  See Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006) (quoting McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006)).

As for hearing loss and tinnitus, the AOJ did obtain an expert opinion from the February 2010 VA examiner.  The examiner wrote that it was less likely than not that Veteran had hearing loss and tinnitus due to in-service acoustic trauma.  According to the examiner, he reached this conclusion because service treatment records indicated normal hearing, both at the time the Veteran enlisted and at the time he was discharged from military service.  

The recently submitted January 2016 audiometric test results were not available to the February 2010 VA examiner.  Moreover, normal hearings tests during service do not foreclose the possibility of a causal link between post-service hearing loss and an in-service injury.  See e.g. Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Under these circumstances, the claims for hearing loss and tinnitus will also be remanded for a new opinion.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary authorization from the Veteran, attempt to obtain any outstanding records concerning the Veteran's claimed back disability, bilateral hearing loss and tinnitus.  The AOJ should document all attempts to obtain the records, and if it is determined that the records are unavailable, must make a formal finding in that regard.  

If the AOJ cannot locate any identified records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Provide the audiologist who examined the Veteran on behalf of VA in February 2010 with access to the appellant's VBMS and Virtual VA electronic claims files.  If the February 2010 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  

After reviewing the relevant records, including the January 2016 audiometric test results from an audiologist in private practice, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss and tinnitus had their onset during the Veteran's active duty service or are otherwise related to any disease, injury or event in service, including the Veteran's exposure to loud noises as a combat engineer.  

A complete rationale should accompany any opinion provided.  The examiner is advised that service treatment records indicating normal hearing tests results at the time of the Veteran's discharge from service are not, standing alone, sufficient reason to reject the possibility of a causal nexus between any current hearing loss disability and service.  The examiner should specifically consider the Veteran's statements indicating that he perceived ringing in his ears during service and his statement that he wore hearing protection during his post-service employment.   In explaining his or her opinion on the nature and etiology of tinnitus, the examiner should discuss the February 2010 VA examination report, which indicates that tinnitus is likely a symptom associated with hearing loss.

3. Arrange an examination of the Veteran with an appropriate medical professional to determine the nature and etiology of his claimed back disability.  All studies, tests and evaluations deemed necessary by the examiner should be performed.

After examining the Veteran and reviewing the claims file, the examiner should indicate whether or not the Veteran has a back disability.  He or she should specifically indicate whether it is at least as likely as not (50 percent probability or more) that any diagnosed back disability had its onset during active duty service or is otherwise related to any disease, injury or event in service.  

The report should discuss the Veteran's written statements and hearing testimony describing an injury to his back when he was moving a heavy spare tire on an Army truck during his active duty service.  The examiner is advised that the absence of records showing treatment for a back injury in service is not, by itself, sufficient reason for rejecting that the Veteran's account of this incident.  If the examiner does not believe the incident occurred or does not believe that the incident is related to a current disability of the Veteran's back, the examiner should explain the medical reasons for those conclusions. 

A complete rationale should accompany any opinion provided.
  
4. After the above development has been completed, readjudicate the claims for entitlement to service connection for bilateral hearing loss, tinnitus and for a back disability.  If any claims remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


